          Case 3:19-mc-80228-JD Document 19 Filed 07/13/20 Page 1 of 2




 1
                               UNITED STATES DISTRICT COURT
 2
                             NORTHERN DISTRICT OF CALIFORNIA
 3                                         ODIVISION
 4
 5
 6   IN THE MATTER OF
     RICHARD P. LIEBOWITZ
 7                                                        Case No. 19-mc-80228-JD
 8
 9
10
11
12
13                           DECLARATION OF COMPLIANCE

14            I, RICHARD P. LIEBOWITZ, hereby swear under the penalty of perjury
15
     that the following is true and correct to the best of my personal knowledge:
16
17            1.    I am the respondent in this action.
18            2.    Pursuant to the Honorable Court’s order, dated June 12, 2020 [Dkt.
19
     #17] (the “Order”), I hereby certify that I am in compliance with the Order, which
20
21   has been filed “in every open case in this District in which [Mr. Liebowitz] has
22   been admitted pro hac vice”. These cases are:
23
              (a)   Geerds v. San Francisco Bay View, Inc., 4:19-cv-06465 (JST) (N.D.
24
25                  Cal.);
26            (b)   Zharkov v. 3dBin, Inc., 4:19-cv-05616 (PJH) (N.D. Cal.);
27
28

     1309138.v1
         Case 3:19-mc-80228-JD Document 19 Filed 07/13/20 Page 2 of 2




 1          (c)     Verch v. Toolfarm.com, Inc., 5:20-cv-02491 (BLF) (N.D. Cal.).1

 2   Dated: July 13, 2020
 3
     Valley Stream, New York
 4
 5                                                    Respectfully Submitted:

 6                                                       /s/richardliebowitz/
 7                                                    Richard Liebowitz (RL1234)
 8                                                    LIEBOWITZ LAW FIRM, PLLC
 9                                                    11 Sunrise Plaza, Suite 305
10                                                    Valley Stream, NY 11580
                                                      Tel: (516) 233-1660
11                                                    RL@LiebowitzLawFirm.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
26     This case involved a venue transfer and Mr. Liebowitz did not file an application for pro hac
     vice. However, for sake of precaution, Mr. Liebowitz filed the Order in this case because it
27   remains open.
28

                                                     2
